Appeal by defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered January 29,1982, convicting him of criminal possession of a weapon in the third degree and violating section 1227 of the Vehicle and Traffic Law, upon a jury verdict, and imposing sentence. Judgment affirmed (see People v Livigni, 88 AD2d 386, affd on opn at App Div 58 NY2d 894; People v David L., 56 NY2d 698, revg on dissenting mem at App Div 81 AD2d 893). Mollen, P. J., Mangano, Thompson and Niehoff, JJ., concur.